The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 09/20/2022.
4.	Claims 1-14 are currently pending.
5.	Claims 3-7, 9-10, and 12-14 have been withdrawn.
6.	Claims 1-2 have been amended.

Drawings
7.	The replacement sheet was received on 09/20/2022.  This drawing is accepted.

Election/Restrictions
8.	It is noted that MPEP 821.03 sets forth two exceptions to election by original presentation. The first being a narrow exception drawn to Markush groups (see MPEP 803.02). This does NOT apply to all species elections and is NOT relevant to the instant application (no species was set forth between Markush groups). If applicant decides to pursue a non-elected species in the instant application, the claims directed to the non-elected species will be withdrawn [MPEP 819] (Species are different “inventions” [MPEP 806.04(b)]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomine et al (US 2006/0290925) in view Sui et al (US 2010/0224322) and Kim et al (US 2011/0222058).
Regarding claim 1:
	Nomine teaches an apparatus for preventing contamination of a self-plasma chamber (monitor device, 1) connected to a branch pipe branching from an exhaust pipe of a process chamber (see fig 2-3) to analyze components of gas generated from the process chamber (via emission spectrum analysis means 4) [fig 2-3 & 0044-0045]. 
	Nomine does not specifically disclose a shielding means is provided.
	Sui teaches a shielding means (spacer, 240) is provided [fig 5 & 0032].
	Nomine and Sui are analogous inventions in the field of plasma apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Nomine to include the shielding means of Sui because such blocks byproducts from depositing on the interior surface of the window [Sui – fig 5-6 & 0032-0033].
	Nomine modified by Sui does not specifically disclose the shielding means is provided to prevent ground-electrode material, generated due to a sputtering phenomenon when a positive charge of the plasma generated from the self-plasma chamber collides with a ground electrode connector, from being introduced into the discharge chamber, and the shielding means is installed adjacent to a first end of the ground electrode connector. 
	Kim teaches shielding means (dielectrics, 623’a/623’b) is provided to prevent ground-electrode material, generated due to a sputtering phenomenon when a positive charge of the plasma generated from the self-plasma chamber collides with a ground electrode, from being introduced into the discharge chamber, and the shielding means (623’a/623’b) is installed adjacent to the ground electrode connector (interface between 621’b and 623’a/623’b) [fig 11, 13A-13C & 0094-0095].
	Modified Nomine and Kim are analogous inventions in the field of plasma apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the shielding means of modified Nomine to be provided as in Kim to broaden the available pressure range of the apparatus [Kim – 0105].
	The limitations directed to the “self-plasma chamber” are in no way structurally limiting of “an apparatus for preventing contamination of a self-plasma chamber”. Specifically, the “self-plasma chamber” is an external structure. This is analogous to claiming a chair for use in a house, and then claiming structural details of the house. It doesn’t matter – the claim is directed to the chair.
Regarding claim 2:
	The limitations directed to the “self-plasma chamber” are in no way structurally limiting of “an apparatus for preventing contamination of a self-plasma chamber”. Specifically, the “self-plasma chamber” is an external structure. This is analogous to claiming a chair for use in a house, and then claiming structural details of the house. It doesn’t matter – the claim is directed to the chair.
11.	Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomine et al (US 2006/0290925) in view Sui et al (US 2010/0224322) and Kim et al (US 2011/0222058) as applied to claims 1-2 above, and further in view of Cho et al (US 2018/0294198).
The limitations of claims 1-2 have been set forth above.
Regarding claim 8:
	Modified Nomine teaches a discharge area connected to the connector (see Sui – fig 10); and a main discharge chamber extending from the discharge area 1, and having an outer diameter smaller than an outer diameter of the discharge area 1, with a stepped portion being formed on an end of the discharge area 1 connected to the main discharge chamber, wherein a metal electrode is mounted on the stepped portion, and the stepped portion functions as the shielding means [Kim - fig 11, 13A-13C & 0094-0095].
	Modified Nomine does not specifically teach the metal electrode being a metal ring.
	Cho teaches a metal electrode being a metal ring [fig 7A-7B & 0052].
Modified Nomine and Cho are analogous inventions in the field of plasma apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the metal electrode of modified Nomine to be a metal ring, as in Cho, because such is an effective plasma ignition arrangement [Kim – fig 6A-6B vs 7A-7B & 0052].
Regarding claim 11:
	Modified Nomine teaches the plasma generating module comprises an electrode provided on the main discharge chamber, a metal electrode provided on the stepped portion [Kim – fig 13A-13C], and a RF matching coil (230) [Sui – fig 5], and the electrode and the RF matching coil are connected to each other, and the RF generator and the metal ring are connected to each other while sharing the ground electrode [Sui – fig 5].

Response to Arguments
12.	Applicant's arguments, see Remarks, filed 09/20/2022, with respect to the rejection of claim(s) 1-2, 8, and 11 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the references of record, whether alone or in combination, fail to teach the amended limitations of claim 1.
In response, it is noted that the limitations directed to the “self-plasma chamber” are in no way structurally limiting of “an apparatus for preventing contamination of a self-plasma chamber”. Specifically, the “self-plasma chamber” is an external structure. This is analogous to claiming a chair for use in a house, and then claiming structural details of the house. It doesn’t matter – the claim is directed to the chair.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chevalier et al (US 6,643,014) and Diamant Lazarovich et al (US 2003/0007910) teach a plasma generating module [fig 2 and 14, respectively].
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718